Andrews, Judge.
In Gwinnett I L.P. v. Gwinnett County, 214 Ga. App. 248 (447 SE2d 679) (1994), we reversed the trial court’s grant of summary judgment in favor of Gwinnett County. In Gwinnett County v. Gwinnett I L.P., 265 Ga. 645 (458 SE2d 632), the Supreme Court reversed the judgment of this Court. Accordingly, the original judgment of this Court is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the trial court’s grant of summary judgment in favor of Gwinnett County is affirmed.

Judgment affirmed.


Beasley, C. J., McMurray, P. J., Birdsong, P. J., Pope, P. J., Johnson, Blackburn, Smith and Ruffin, JJ., concur.